                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                   Plaintiff,

      v.                                    Crim. Action No.: 1:20CR96-1
                                                          (Judge Kleeh)

CLINT MONROE UTTER,

                   Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 119],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On June 7, 2021, the Defendant, Clint Monroe Utter (“Utter”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Counts One and

Two   of   the    Superseding       Indictment,   without     a   written    plea

agreement.       Count One of the Superseding Indictment charges Utter

with Bank Robbery, in violation of Title 18, United States Code,

Section 2113(a).       Count Two of the Superseding Indictment charges

Utter with Conspiracy to Commit Money Laundering, in violation of

Title 18, United States Code, Section 1956(h).               Utter stated that

he understood that the magistrate judge is not a United States

District   Judge,     and    Utter    consented   to    pleading    before    the

magistrate judge.       This Court referred Utter’s plea of guilty to

the   magistrate     judge    for    the   purpose     of   administering     the

allocution, pursuant to Federal Rule of Criminal Procedure 11,
USA v. UTTER                                                        1:21-cr-96
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 119],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

making    a   finding   as   to   whether   the   plea    was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Utter’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Utter

was competent to enter a plea, that the plea was freely and

voluntarily given, that Utter was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.             The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 119] finding a factual basis for the

plea and recommending that this Court accept Utter’s plea of guilty

to Counts One and Two of the Superseding Indictment.

     The magistrate judge remanded Defendant to the custody of the

U.S. Marshals Service.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.          He further advised that failure to file

objections would result in a waiver of the right to appeal from a




                                       2
USA v. UTTER                                                       1:21-cr-96
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 119],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

judgment of this Court based on the R&R.               Neither Utter nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 119], provisionally ACCEPTS Utter’s guilty plea, and

ADJUDGES him GUILTY of the crimes charged in Counts One and Two of

the Superseding Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea until it has

received     and   reviewed     the    presentence     investigation     report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.    The Probation Officer shall undertake a presentence

investigation of Utter, and prepare a presentence investigation

report for the Court;

     2.    The     Government    and   Utter   shall    each   provide   their

narrative descriptions of the offense to the Probation Officer by

July 7, 2021;

     3.    The presentence investigation report shall be disclosed

to Utter, his counsel, and the Government on or before September

7, 2021; however, the Probation Officer shall not disclose any

                                        3
USA v. UTTER                                                    1:21-cr-96
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 119],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before September 21, 2021;

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

October 5, 2021; and

     6.     Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

October 19, 2021.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Utter on

November 5, 2021, at 10:00 a.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,   please

                                       4
USA v. UTTER                                               1:21-cr-96
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 119],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: July 2, 2021.


                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  5
